DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 07/12/2022.
	Claims 21-33 and 35-41 have been amended. 
	Claims 1-20 have been cancelled. 
	Claims 21-41 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.


Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 07/12/2022:
Regarding the Double Patent:
	Due to claim amendment, the examiner withdraws the nonstatutory double patenting over copending Application No. 16/167,525.

Regarding claim 101 rejection:
	The amended claims representing receiving transportation data corresponding to a vehicles comprises a transportation capacity, a geographic origin, and a geographic destination of a respective transportation vehicle of the respective user, determining origin and destination of a trip, determining plurality of routes between the origin and destination points, generating  a plurality of transportation capacity units for at least the subset of the plurality of users based on the transportation data in form of fungible forward contract, providing a transportation forward market  information to the users including one or more bids and offers, transmitting the market depth data to the users based on the routes, which reciting concepts relate to economy and commerce as a fundamental economic practice or principles of transact and trade transportation seats or capacity units in airline transport, subway transport, train transport, automobile transport, autonomous vehicle transport, bike transport, bus transport, limo transport, boat transport, moped transport, package transport, cargo transport, motorcycle transport, shuttle transport, taxi transport, space transport, virtual transport, atomic particle transport, underground transport, ship transport, sea transport or drone transport on a computer, mobile computer device, virtual reality computer device or mixed reality computing device, see specification [0001], which considered to be concepts fills under the certain method on human activity group of abstract idea grouping. See MPEP 2106.04 (a)(2)(II)(C). In addition, the concepts as explained above managing personal behavior of the system users, relationships or interactions between people, include social activities, teaching, and following rules or instructions of all forms of transportation and movement of fright, see specification [0001], which considered to be concepts fills under the certain method on human activity group of abstract idea grouping. See MPEP 2106.04 (a) (2)(II)(C).
	The claims further recite in claim 21, 35 and 39; “virtual hubs” and “platform”. Claim 35; “computing system”, “one or more processors” and “one or more memory comprising program instructions executable by the one or more processors”. Claim 39; “a non-transitory computer-readable medium having stored thereon a plurality of computer -executable instructions executed by a computer”, this reciting does not provide more than linking the judicial exception to a particular technology field of using computer systems that do not provide an integration into a practical application. See MPEP 2016.05 (h). The independent claims of 21, 35 and 39 recites executing the abstract idea by displaying information as a graphical layer on a navigational map interface. (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.

Regarding claim 103 rejection:
	Applicant’s arguments and claim amendments, with respect to claim rejection 35 USC § 103 of claims 21-41 have been fully considered and are persuasive.  The 35 USC § 103 of claims 21-41 has been withdrawn. 


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 21, 23, 26-27, 29, 31, 35, 39 and 41 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, 25, 29, 30-33, 36 and 39 of copending Application No. 16/242,967 (reference application) (hereinafter Simpson967). Although the claims at issue are not identical, they are not patentably distinct from each other because:

	21. (Currently Amended) A method, comprising (Simpson967, claim 21; “A method, comprising”): 
	receiving transportation data from at least a subset of a plurality of users, wherein the transportation data corresponds to a plurality of transportation vehicles of at least the subset of the plurality of users, and wherein the transportation data from a respective user comprises data corresponding to a transportation capacity, a geographic origin, and a geographic destination of a respective transportation vehicle of the respective user (Simpson967, claim 21; “receiving transportation data from at least a subset of a plurality of users, wherein the transportation data corresponds to a plurality of transportation vehicles of at least the subset of the plurality of users, wherein the transportation data from a respective user comprises data corresponding to a transportation capacity, a geographic origin, and a geographic destination of a respective transportation vehicle of the respective user”);
	determining a plurality of virtual hubs based on at least the transportation data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs corresponding to at least the geographic origin and one or more destination virtual hubs corresponding to at least the geographic destination (Simpson967, claim 21; “determining a plurality of virtual hubs based on at least the transportation data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs corresponding to at least the geographic origin and one or more destination virtual hubs corresponding to at least the geographic destination”); 
	determining one or more virtual hub routes based on the plurality of virtual hubs, wherein the one or more virtual hub routes correspond to one or more geographic routes between the one or more origin virtual hubs and the one or more destination virtual hubs (Simpson967, claim 21; “determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein the plurality of virtual hub routes correspond to geographic routes between the one or more origin virtual hubs and the one or more destination virtual hubs”); 
	generating a plurality of transportation capacity units for at least the subset of the plurality of users based on the transportation data, wherein a respective transportation capacity unit for the respective user represents a fungible forward contract for the Page 3transportation capacity of the respective transportation vehicle traveling along the one or more virtual hub routes; and (Simpson967, claim 21; “generating a plurality of transportation capacity units for at least the subset of the plurality of users based on the transportation data, wherein a respective transportation capacity unit for the respective user represents a fungible forward contract for the Page 2 of 20transportation capacity of the respective transportation vehicle traveling along the plurality of virtual hub routes; and”)
	providing a transportation forward market platform to the plurality of users for trading the plurality of transportation capacity units, comprising: (Simpson967, claim 21; “providing a transportation forward market platform to the plurality of users for trading the plurality of transportation capacity units, comprising:”)
	receiving market depth data from the plurality of users wherein the market depth data comprises data indicating one or more bid prices and one or more offer prices for the plurality of transportation capacity units; and (Simpson967, claim 21; “receiving market depth data from the plurality of users, wherein the market depth data comprises data indicating a plurality of bid prices and a plurality of offer prices provided by the plurality of users for the plurality of transportation capacity units; and”)
	transmitting the market depth data to the plurality of users based on the one or more virtual hub routes (Simpson967, claim 21; “transmitting at least a subset of the market depth data to the plurality of users based on the plurality of virtual hub routes”), wherein the market depth data is configured to be displayed as a graphical layer on a navigational map interface, configured to be displayed in a graphical list view corresponding to a navigational map interface, or combinations thereof (Simpson967, claim 22; “the subset of the market depth data is configured to be displayed as a graphical layer on a navigational map interface …  configured to be displayed in a graphical list view corresponding to a navigational map interface … or combination thereof”).  

	23. (Currently Amended) The method of claim 21, wherein transmitting the market depth data comprises: (Simpson967, claim 30; “The method of claim 21, wherein transmitting at least the subset of the market depth data comprises:”)
	receiving constraint data from a first user of the plurality of users, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the one or more virtual hub routes, and wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, gender of driver, security of driver, emissions reduction, and rating of driver; and (Simpson967, claim 30; “receiving constraint data from first user of the plurality of users, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality of virtual hub routes, wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, gender of driver, security of driver, emissions reduction, and rating of driver; and”)
	transmitting the market depth data to the first user based on at least the received constraint data (Simpson967, claim 30; “transmitting at least the subset of the market depth data to the first user based on the constraint data”).  

	26. (Currently Amended) The method of claim 21, wherein the fungible forward contract represented by the respective transportation capacity unit comprises: (Simpson967, claim 25; “wherein the fungible forward contract represented by the respective transportation capacity unit comprises:”)
	one or more conditional attributes to provide substitutability with another transportation capacity unit of the plurality of transportation capacity units (Simpson967, claim 25; “one or more conditional attributes to provide substitutability with another transportation capacity unit of the plurality of transportation capacity units”); 
	a plurality of contract specifications, wherein the plurality of contract specifications comprises one or more cost of cover specifications, one or more liquidated damages specifications, one or more force majeure specifications, or combinations thereof; or combinations thereof (Simpson967, claim 25; “a plurality of contract specifications, wherein the plurality of contract specifications comprises one or more cost of cover specifications, one or more liquidated damages specifications, one or more force majeure specifications, or combinations thereof; or combinations thereof”).  

	27. (Currently Amended) The method of claim 21 [[26]], wherein transmitting the market depth data comprises: (Simpson967, claim 29; “The method of claim 21, wherein transmitting at least the subset of the market depth data comprises:”)
	receiving term specification data from a first user of the plurality of users, wherein the term specification data indicates a selection by the first user of a time period for traveling along the one or more virtual hub routes; and (Simpson967, claim 29; “receiving term specification data from a first user of the plurality of users, wherein the term specification data indicates a selection by the first user of a time period for traveling along the plurality of virtual hub routes; and”)
	transmitting the market depth data to the first user based on at least the received term specification data (Simpson967, claim 29; “transmitting at least the subset of the market depth data to the first user based on the received term specification data”).  
	29. (Currently Amended) The method of claim 21, wherein transmitting the market depth data comprises: (Simpson967, claim 31; “The method of claim 21, wherein transmitting at least the subset of the market depth data comprises:”)
	receiving transportation mode data from [[the]] a first user of the plurality of users, wherein the transportation mode data indicates a selection by the first user of one or more transportation modes for traveling along the one or more virtual hub routes, wherein the one or more transportation modes comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a subway car, a taxicab, a train, [[or]] a delivery vehicle, or combinations thereof; and (Simpson967, claim 31; “receiving transportation mode data from a first user of the plurality of users, wherein the transportation mode data indicates one or more selections by the first user of the plurality of transportation vehicles for traveling along the plurality of virtual hub routes, wherein the plurality of transportation vehicles comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a subway car, a taxicab, a train, a delivery vehicle, or combinations thereof; and”)
	transmitting the market depth data to the first user based on at least the received transportation mode data (Simpson967, claim 31; “transmitting at least the subset of the market depth data to the first user based on the received transportation mode data”).  

	31. (Currently Amended) The method of claim 21, wherein the market depth data comprises first data from a first user of the plurality of users, wherein the first data indicates a first bid price or a first offer price for a first transportation capacity unit of the plurality of transportation capacity units (Simpson967, claim 21; “wherein the subset of the market depth data comprises: a first bid price and a first offer price for a first transportation capacity unit, wherein the first transportation capacity unit corresponds to a first transportation vehicle”).

	35. (Currently Amended) A computing system, comprising: 
	one or more processors; and one or more memory comprising program instructions executable by the one or more processors to: (Simpson967, claim 39; “A computing system, comprising: 	one or more processors; and at least one memory comprising program instructions executable by the one or more processors to:”)
	receive transportation data from at least a subset of a plurality of users, wherein the transportation data corresponds to a plurality of transportation vehicles of at least the subset of the plurality of users, and wherein the transportation data from a respective user comprises data corresponding to a transportation capacity, a geographic origin, and a geographic destination of a respective transportation vehicle of the respective user: (Simpson967, claim 39; “receive transportation data from at least a subset of a plurality of users, wherein the transportation data corresponds to a plurality of transportation vehicles of at least the subset of the plurality of users, wherein the transportation data from a respective user comprises data corresponding to a transportation capacity, a geographic origin, and a geographic destination of a respective transportation vehicle of the respective user”)
	determine a plurality of virtual hubs based on at least the transportation data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs corresponding to at least the geographic origin and one or more destination virtual hubs corresponding to at least the geographic destination; (Simpson967, claim 39; “determine a plurality of virtual hubs based on at least the transportation data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs corresponding to at least the geographic origin and one or more destination virtual hubs corresponding to at least the geographical destination”)
	determine one or more virtual hub routes based on the plurality of virtual hubs, wherein the one or more virtual hub routes correspond to one or more geographic routes between the one or more origin virtual hubs and the one or more destination virtual hubs; (Simpson967, claim 39; “determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein the plurality of virtual hub routes correspond to geographic routes between the one or more origin virtual hubs and the one or more destination virtual hubs”)
	generate a plurality of transportation capacity units for at least the subset of the plurality of users based on the transportation data, wherein a respective transportation capacity unit for the respective user represents a fungible forward contract for the transportation capacity of the respective transportation vehicle traveling along the one or more virtual hub routes; and (Simpson967, claim 39; “generate a plurality of transportation capacity units for at least the subset of the plurality of users based on the transportation data, wherein a respective transportation capacity unit for the respective user represents a fungible forward contract for the transportation capacity of the respective transportation vehicle traveling along the plurality of virtual hub routes; and”)
	provide a transportation forward market platform to the plurality of users for trading the plurality of transportation capacity units, comprising: (Simpson967, claim 39; “provide a transportation forward market platform to the plurality of users for trading the plurality of transportation capacity units, comprising:”)
	receive market depth data from the plurality of users, wherein the market depth data comprises data indicating one or more bid prices and one or more offer prices for the plurality of transportation capacity units; and (Simpson967, claim 39; “receive market depth data from the plurality of users, wherein the market depth data comprises data indicating a plurality of bid prices and a plurality of offer prices provided by the plurality of users for the plurality of transportation capacity units; and”)
	transmit the market depth data to the plurality of users based on the one or more virtual hub routes (Simpson967, claim 39; “transmit at least a subset of the market depth data to the plurality of users based on the plurality of virtual hub routes, wherein the subset of the market depth data comprises:”), wherein the market depth data is configured to be displayed as a graphical layer on a navigational map interface, Page 10configured to be displayed in a graphical list view corresponding to a navigational map interface, or combinations thereof (Simpson967, claim 33; “the subset of the market depth data is configured to be displayed as a graphical layer on a navigational map interface; the subset of the market depth data is configured to be displayed in a graphical list view corresponding to a navigational map interface”).
	39. (Currently Amended) A non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer, cause the computer to: 
	receive transportation data from at least a subset of a plurality of users, wherein the transportation data corresponds to a plurality of transportation vehicles of at least the subset of the plurality of users, and wherein the transportation data from a respective user comprises data corresponding to a transportation capacity, a geographic origin, and a geographic destination of a respective transportation vehicle of the respective user (claim 32; “receiving transportation data from at least a subset of a plurality of users, wherein the transportation data corresponds to a plurality of transportation vehicles of at least the subset of the plurality of users, and wherein the transportation data from a respective user comprises data corresponding to a freight capacity, a geographic origin, and a geographic destination of a respective transportation vehicle of the respective user”); 
	determine a plurality of virtual hubs based on at least the transportation data, wherein the plurality of virtual hubs comprises one or more origin Page 12virtual hubs corresponding to at least the geographic origin and one or more destination virtual hubs corresponding to at least the geographic destination (claim 32; “determining a plurality of virtual hubs based on at least the transportation data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs corresponding to at least the geographic origin and one or more destination virtual hubs corresponding to at least the geographic destination”); 
	determine one or more virtual hub routes based on the plurality of virtual hubs, wherein the one or more virtual hub routes correspond to one or more geographic routes between the one or more origin virtual hubs and the one or more destination virtual hubs (claim 32; “determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein the plurality of virtual hub routes correspond to geographic routes between the one or more origin virtual hubs and the one or more destination virtual hubs”): 
	generate a plurality of transportation capacity units for at least the subset of the plurality of users based on the transportation data, wherein a respective transportation capacity unit for the respective user represents a fungible forward contract for the transportation capacity of the respective transportation vehicle traveling along the one or more virtual hub routes; and provide a transportation forward market platform to the plurality of users for trading the plurality of transportation capacity units, comprising: (claim 32; “generating a plurality of freight capacity units for at least the subset of the plurality of users based on the transportation data, wherein a respective freight capacity unit for the respective user represents a fungible forward contract for the cargo capacity of the respective transportation vehicle traveling along the plurality of virtual hub routes; and providing a transportation forward market platform to the plurality of users for trading the plurality of freight capacity units, comprising:”)
	receive market depth data from the plurality of users, wherein the market depth data comprises data indicating one or more bid prices and one or more offer prices for the plurality of transportation capacity units; and (claim 32; “receiving market depth data from the plurality of users, wherein the market depth data comprises data indicating a plurality of bid prices and a plurality of offer prices provided by the plurality of users for the plurality of freight capacity units; and”)
	transmit the market depth data to the plurality of users based on the one or more virtual hub routes (claim 32; “transmitting at least a subset of the market depth data to the plurality of users based on the plurality of virtual hub route”), wherein the market depth data is configured to be displayed as a graphical layer on a navigational map interface, configured to be displayed in a graphical list view corresponding to a navigational map interface, or combinations thereof (claim 33; “the subset of the market depth data is configured to be displayed as a graphical layer on a navigational map interface; the subset of the market depth data is configured to be displayed in a graphical list view corresponding to a navigational map interface”).   

	41. (Currently Amended) The non-transitory computer-readable medium of claim 39, wherein the fungible forward contract represented by the respective transportation capacity unit comprises: (claim 36; “wherein the fungible forward contract represented by the respective transportation capacity unit comprises:”)
	one or more conditional attributes to provide substitutability with another transportation capacity unit of the plurality of transportation capacity units (claim 36; “one or more conditional attributes to provide substitutability with another transportation capacity unit of the plurality of transportation capacity units”); 
	a plurality of contract specifications, wherein the plurality of contract specifications comprises one or more cost of cover specifications, one or more liquidated damages specifications, one or more force majeure specifications, or combinations thereof; or combinations thereof (claim 36; “a plurality of contract specifications, wherein the plurality of contract specifications comprises one or more cost of cover specifications, one or more liquidated damages specifications, one or more force majeure specifications, or combinations thereof: or combinations thereof”).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 21-34 directed to a process. Claims 35-38 directed to a machine. Claims 39-41 directed to a machine.

Step 2A, Prong1:
	Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
	receiving transportation data from at least a subset of a plurality of users, wherein the transportation data corresponds to a plurality of transportation vehicles of at least the subset of the plurality of users, and wherein the transportation data from a respective user comprises data corresponding to a transportation capacity, a geographic origin, and a geographic destination of a respective transportation vehicle of the respective user;
	determining based on at least the transportation data, comprises one or more origin corresponding to at least the geographic origin and one or more destination corresponding to at least the geographic destination; 
	determining routes, wherein the one or more routes correspond to one or more geographic routes between the one or more origin and the one or more destination; 
	generating a plurality of transportation capacity units for at least the subset of the plurality of users based on the transportation data, wherein a respective transportation capacity unit for the respective user represents a fungible forward contract for the Page 3transportation capacity of the respective transportation vehicle traveling along the one or more routes; and 
	providing a transportation forward market platform to the plurality of users for trading the plurality of transportation capacity units, comprising: 
	receiving market depth data from the plurality of users wherein the market depth data comprises data indicating one or more bid prices and one or more offer prices for the plurality of transportation capacity units; and 
	transmitting the market depth data to the plurality of users based on the one or more routes, wherein the market depth data configured to be displayed in a graphical list view without significantly more. 	

	The independent claims of 21, 35 and 39 recite the above limitation that represent receiving transportation data corresponding to a vehicles comprises a transportation capacity, a geographic origin, and a geographic destination of a respective transportation vehicle of the respective user, determining origin and destination of a trip, determining plurality of routes between the origin and destination points, generating  a plurality of transportation capacity units for at least the subset of the plurality of users based on the transportation data in form of fungible forward contract, providing a transportation forward market  information to the users including one or more bids and offers, transmitting the market depth data to the users based on the routes, which reciting concepts relate to economy and commerce as a fundamental economic practice or principles of transact and trade transportation seats or capacity units in airline transport, subway transport, train transport, automobile transport, autonomous vehicle transport, bike transport, bus transport, limo transport, boat transport, moped transport, package transport, cargo transport, motorcycle transport, shuttle transport, taxi transport, space transport, virtual transport, atomic particle transport, underground transport, ship transport, sea transport or drone transport on a computer, mobile computer device, virtual reality computer device or mixed reality computing device, see specification [0001], which considered to be concepts fills under the certain method on human activity group of abstract idea grouping. See MPEP 2106.04 (a)(2)(II)(C). In addition, the concepts as explained above managing personal behavior of the system users, relationships or interactions between people, include social activities, teaching, and following rules or instructions of all forms of transportation and movement of fright, see specification [0001], which considered to be concepts fills under the certain method on human activity group of abstract idea grouping. See MPEP 2106.04 (a) (2)(II)(C).

Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
Such as in claim 21, 35 and 39; “virtual hubs” and “platform”. Claim 35; “computing system”, “one or more processors” and “one or more memory comprising program instructions executable by the one or more processors”. Claim 39; “a non-transitory computer-readable medium having stored thereon a plurality of computer -executable instructions executed by a computer”, this reciting does not provide more than linking the judicial exception to a particular technology field of using computer systems that do not provide an integration into a practical application. See MPEP 2016.05 (h).
	The independent claims of 21, 35 and 39 recites executing the abstract idea by displaying information as a graphical layer on a navigational map interface, which are not part of the abstract idea; however, the mere recitation to a plurality of computers and networks by claiming the use of the computer networks, in a generic and non- limiting manner, is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2" prong and do not provide for significantly more at step 2B. See MPEP 2106.05 (f). In other words, Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Step 2B:
	For claims 21, 35 and 39; As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).


	In addition, the dependent claims recite:
Dependent claims 23-27, 29, 32-33, 37-38 and 41 further describe the abstract idea of the independent claims 21, 35 and 39 by further receiving and transmitting constraint data of transporting tools types to the user, receiving blockchain data, transmitting market depth data based on blockchain data, receiving updated bid prices and updated offers to the user, receiving and transmitting term specification data such as time period selection by the user, provide fungible forward contract information receiving transportation mode data from the user and transmitting market depth data based on the received transportation mode data, receiving first/second data form first/second user indicating first bid price and first offer price, arranging delivery of transportation vehicle between the first and second user, preforming one or more security checks on the first/second users, which reciting further embellishment of the same abstract idea of the independent claims without reciting additional limitations can integrate the judicial exception into a practical application. The claims reciting additional limitations, such as graphical layer on a navigational map interface and virtual hubs which generally linking the judicial exception to a particular technology field of using computer systems, that do not provide an integration into a practical application. See MPEP 2016.05 (h). 
Dependent claims 28, 30, 31 and 34 reciting a further embellishment of the same abstract idea that was found for claims 21, 35 and 39 by further defining the type of information that is being used (transportation data, such as date, geographic origin, time of vehicle availability, seat or cargo capacity, market depth data such as first bid and first offer, and bid and offer queue) The data/information being claimed is directed to non-functional descriptive material that is part of the abstract idea of the claim in terms of the descriptive information about the rental that is being provided to the user. The booking of the renter for claim 10 is also part of the abstract idea of the claims, with the satellite navigation systems being treated in the same manner that was set forth for claims 21, 35 and 39, to which applicant is referred. Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Dependent claims 22, 36 and 40 the applicant is reciting graphical layer on a navigational map interface comprises one or more visualizations corresponding to the market depth data and the one or more virtual hub routes, these limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claims 21, 35 and 39, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
	Therefore, for the above reasons claims 21-41 are found to be directed to an abstract idea without significantly more.

Distinguished Over Prior Art
	The claims, in present form, have overcome the prior art rejections and the examiner has been unable to find the claimed limitations in the prior art.  Accordingly, the examiner recommends addressing the outstanding rejections above.  

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                
/PETER LUDWIG/Primary Examiner, Art Unit 3687